UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6442



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RONALD LEE WILSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-97-866, CA-00-3001-4-22)


Submitted:   June 21, 2001                  Decided:   July 3, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronald Lee Wilson, Appellant Pro Se. William Earl Day, II, As-
sistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald Lee Wilson seeks to appeal the district court’s order

denying as untimely his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2000).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   United States v. Wilson, Nos. CR-97-866;

CA-00-3001-4-22 (D.S.C. Jan. 25, 2001).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2